            Case 1:20-cv-01803-CLM Document 1 Filed 11/13/20 Page 1 of 7                    FILED
                                                                                   2020 Nov-13 PM 02:38
                                                                                   U.S. DISTRICT COURT
                                                                                       N.D. OF ALABAMA


                 IN THE UNITED STATES DISTRICT COURT
                FOR THE NORTHERN DISTRICT OF ALABAMA
                           EASTERN DIVISION


 KATRINA CARTER,                             )
                                             )
                PLAINTIFF,                   )
                                             )
 V.                                          )   CIVIL ACTION NUMBER:
                                             )
 CROWN ASSET                                 )   JURY TRIAL DEMANDED
 MANAGEMENT, LLC;                            )
                                             )
                DEFENDANTS.                  )
                                             )

                            PLAINTIFF’S COMPLAINT

       COMES NOW the Plaintiff, Katrina Carter, by and through undersigned

counsel, and for her complaint states as follows:

                            JURISDICTION AND VENUE

       1.      This Court has jurisdiction under 15 U.S.C. § 1692k(d). Venue is

proper in that the Defendant transacted business in this district, and the Plaintiff

resides in this district.

                                       PARTIES

       2.      The Plaintiff is a resident and citizen of the State of Alabama,

Talladega County, and is over the age of twenty-one (21) years.

       3.      The Defendant, Crown Asset Management, LLC (“Crown Asset

Management”), is incorporated in Georgia and was, in all respects and at all times
            Case 1:20-cv-01803-CLM Document 1 Filed 11/13/20 Page 2 of 7




relevant herein, doing business in the state of Alabama, and is registered to do

business in Alabama with the Alabama Secretary of State. Plaintiff asserts that

Defendant is regularly engaged in the business of collecting consumer debts from

consumers residing in Talladega County, Alabama and is a “debt collector,” as

defined by the FDCPA 15 U.S.C. § 1692a(6).

       4.      All events herein occurred in this judicial district.

                             FACTUAL ALLEGATIONS

       5.      On March 3, 2020, Defendant brought a lawsuit against Plaintiff in

the Small Claims Court of Talladega County, Alabama alleging Defendant owned

a delinquent account between Plaintiff and Synchrony Bank, an entity not a party

to this lawsuit.

       6.      That lawsuit was assigned case number SM-2020-900239.00.

       7.      Defendant claimed Plaintiff owed it $ $2438.56.

       8.      On August 11, 2020, a trial was held in which Defendant did not

attempt to introduce any evidence at all to prove the claim. Therefore, the Court

dismissed the case.

       9.      On March 25, 2020, Defendants brought a lawsuit against Plaintiff in

the Small Claims Court of Talladega County, Alabama alleging Defendant owned

a delinquent account between Plaintiff and Synchrony Bank, an entity not a party

to this lawsuit.



                                             2
         Case 1:20-cv-01803-CLM Document 1 Filed 11/13/20 Page 3 of 7




      10.    That lawsuit was assigned case number SM-2020-900317.00.

      11.    Defendants claimed Plaintiff owed it $2318.77.

      12.    On September 8, 2020, a trial was held in which Defendant failed to

produce any witnesses and otherwise failed to produce any competent evidence to

prove the claim. Therefore, the Court dismissed the case.

      13.    Plaintiff has never done business with Defendant and has never owed

Defendant any money.

      14.    The cases filed against Plaintiff are not outliers nor were they filed by

mistake. Rather, as discovery in this case will likely show, they are merely

examples of the unfair and intentionally illegal business model that Defendant has

put into place which violates the Fair Debt Collection Practices Act.

      15.    Each year Defendant files or causes to be filed hundreds if not

thousands of lawsuits against consumers in Alabama without any intention of

proving the claims it alleges; with the knowledge that it will not call any witnesses

to testify on its behalf at trial and knowing that it would not be able to offer

competent evidence at trial.

      16.    The pattern and practice of Defendant is to file lawsuits, such as the

Small Claims Court lawsuits at issue in this case, in an attempt to either secure a

default against the Alabama consumers who fail to answer the complaints or to

coerce a settlement or consent judgment from the consumers at the courthouse



                                           3
         Case 1:20-cv-01803-CLM Document 1 Filed 11/13/20 Page 4 of 7




before trial when Defendant knows it has no witnesses and no competent evidence

to prove the claims.

      17.      Defendant’s actions constitute a pattern and practice of initiating

lawsuits against consumers without the intent to prove the allegations under the

Rules of Civil Procedure or to provide the necessary witnesses to prove its

allegations.

                              COUNT ONE
                  FAIR DEBT COLLECTION PRACTICES ACT

      18.      The Plaintiff adopts the factual averments and allegations

hereinbefore as if fully set forth herein.

      19.      The foregoing acts and omissions of Defendant and its employees and

agents constitute numerous and multiple violations of the FDCPA, 15 U.S.C. §

1692 et seq., including, but not limited to, 15 U.S.C. § 1692d §1692e and §1692f

with respect to Plaintiff.

      20.      As a result of the Defendant’s actions, the Plaintiff is entitled to an

award of statutory damages, costs, attorney fees, and actual damages.

                             COUNT TWO
                  NEGLIGENCE AGAINST THE DEFENDANT

      21.      The Plaintiff adopts the factual averments and allegations

hereinbefore as if fully set forth herein.




                                             4
         Case 1:20-cv-01803-CLM Document 1 Filed 11/13/20 Page 5 of 7




       22.    The Defendant knew or should have known the conduct set forth

herein which was directed at and visited upon Plaintiff.

       23.    The Defendant knew or should have known that said conduct was

improper.

       24.    The Defendant negligently failed to prevent and/or participated in

improper collection activities.

       25.    As a result of Defendant’s negligence, the Plaintiff suffered physical

damage, worry, anxiety, nervousness, and other mental anguish.

                     COUNT THREE
  RECKLESSNESS AND WANTONNESS AGAINST THE DEFENDANT

       26.    The Plaintiff adopts the factual averments and allegations

hereinbefore as if fully set forth herein.

       27.    The Plaintiff adopts the averments and allegations hereinbefore as if

fully set forth herein.

       28.    The Defendant knew or should have known the conduct set forth

herein which was directed at and visited upon the Plaintiff.

       29.    The Defendant knew or should have known that said conduct was

improper.

       30.    The Defendant recklessly and wantonly failed to prevent and/or

participated in improper collection activities.




                                             5
           Case 1:20-cv-01803-CLM Document 1 Filed 11/13/20 Page 6 of 7




       31.    As a result of the Defendant’s reckless and wanton conduct, the

Plaintiff suffered physical injury, worry, anxiety, nervousness, and other mental

anguish.

                                 COUNT FOUR
                               ABUSE OF PROCESS

       32.    The Plaintiff adopts the factual averments and allegations

hereinbefore as if fully set forth herein.

       33.    Defendant filed a lawsuit against the Plaintiff alleging that it acquired

a debt from a third party and represented that it owned the alleged debt and that

Plaintiff was indebted to Defendant.

       34.    Defendant never had any intent to prove any claim against the

Plaintiff, but rather had an ulterior purpose when it filed the lawsuit against the

Plaintiff.

       35.    The ulterior purpose was to attempt to force Plaintiff into paying

Defendant.

       36.    Defendant was aware, at the time the lawsuit was filed, that it would

never attempt to prove the claims and would never bring witnesses to Court or

admit competent evidence in support of the claims.

       37.    Defendant was aware that the conduct would harm the Plaintiff either

by forcing her to pay a debt that Defendant knew it would not or could not prove




                                             6
            Case 1:20-cv-01803-CLM Document 1 Filed 11/13/20 Page 7 of 7




or, alternatively, by obtaining a default judgment against Plaintiff on a debt

Defendant knew it would not or could not prove in a court of law.

       38.      This conduct by Defendant is all too common in Alabama state courts

and constitutes a widespread pattern and practice against Alabama consumers, such

as Plaintiff.

                      AMOUNT OF DAMAGES DEMANDED


       WHEREFORE, PREMISES CONSIDERED, Plaintiff demands a

judgment against the Defendant as follows:

       A.         Declaratory judgment that the Defendant’s conduct violated the

FDCPA and state law;

       B.         Statutory damages;

       C.         Compensatory, actual and punitive damages;

       D.         Costs and reasonable attorneys’ fees;

       E.         Such other and further relief that this Court deems necessary, just

and proper.

                                        /S/ JOHN C. HUBBARD
                                        JOHN C. HUBBARD
                                        Attorney for Plaintiff
OF COUNSEL:
JOHN C. HUBBARD, LLC
PO Box 953
Birmingham, AL 35201
(205) 378-8121
jch@jchubbardlaw.com

                                           7
